Citation Nr: 0810654	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-15 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which, in pertinent 
part, denied entitlement to service connection for the above 
condition.  

The appellant was previously scheduled for hearings before a 
Veterans Law Judge at the RO.  In October 2007 and January 
2008 statements, the veteran withdrew his request for a 
hearing.  

The veteran's August 2003 notice of disagreement included the 
issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and emphysema.  Service 
connection for these conditions was granted in rating 
decisions dated August 2007 and November 2004, respectively.  
As these decisions constitute a full grant of the benefits 
sought on appeal, the issues of entitlement to service 
connection for PTSD and emphysema are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he incurred hepatitis C during 
active duty service as he was provided a blood transfusion 
while undergoing a thoractomy of his right lung in January 
1969.  

The veteran was provided a VA examination in August 2007.  
The examiner noted that records of the in-service thoractomy 
did not document a blood transfusion.  The veteran was also 
noted to have tattoos that were incurred both before and 
after his period of military service.  The examiner 
determined that since laboratory results were indeterminate 
for the hepatitis C antibody, she was unable to make a 
diagnosis of hepatitis C.  Apparently because of the absence 
of a current diagnosis, the examiner did not provide an 
opinion as to the etiology of the veteran's claimed hepatitis 
C.

Additional treatment records from the VA Medical Center in 
Clarksburg, West Virginia, show that a "RIBA" test was 
conducted in September 2007.  It was noted that if positive, 
this test would be confirmatory of Hepatitis C antibodies.  
In October 2007, it was reported that the test was positive, 
as had been two previous tests (although one other test had 
been negative), and that the test was therefore indicative of 
Hepatitis C.

Accordingly, the case is REMANDED to the RO or the AMC, in 
Washington, DC for the following actions:

1.  Return the claims folder to the 
examiner who performed the veteran's 
August 2007 examination.  The claims 
folder or copies of relevant evidence 
from the claims folder, and a copy of 
this remand must be made available to and 
be reviewed by the examiner.  If the 
previous examiner is not available, the 
claims folder and a copy of this remand 
should be provided to a physician with 
the necessary expertise to render a 
medical opinion in this case. 

The examiner should review the claims 
folder, including the September and 
October 2007 VAMC treatment records, and 
proffer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that the veteran has 
current hepatitis C that is etiologically 
related to any incident of service, 
including his January 1969 right 
thoractomy.  The examiner should opine as 
to the likelihood that a transfusion 
would have been given in conjunction with 
the thoracotomy.  The rationale for any 
opinions should also be provided.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

